                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

IN RE THOMAS ROBINSON

                                                    Case No. 19-mc-50116
                                                    Hon. Matthew F. Leitman
_________________________________/

 ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 3) AND (2)
  DISMISSING PETITION TO PERPETUATE TESTIMONY (ECF No. 1)
                    WITHOUT PREJUDICE

      On January 18, 2019, Petitioner Thomas Robinson filed a petition in this

Court to perpetuate testimony. (See Pet., ECF No. 1.)      In the petition, Robinson

seeks to take certain depositions so that he can learn the identity of law enforcement

agents that Carter says violated his civil rights during searches of his home on

February 22, 2017, and February 20, 2018. (See id, PageID.7.)

      On November 7, 2019, the Court entered an order directing Robinson to show

cause, in writing, by no later than December 6, 2019, why the petition should not be

denied. (See Order, ECF No. 3.) On that same day, the Court mailed a copy of the

show cause order to Robinson at the address that he provided the Court. (See Dkt.)

That mailing came back as “undeliverable” on November 25, 2019. (See ECF No.

4.) The returned mailing indicated that Robinson “doesn’t live” at the address he

provided the Court. (Id., PageID.18.)




                                          1
      Under the Court’s local rules, a party must keep the Court informed of the

party’s current address, and the failure to do so is grounds for dismissal:

Every attorney and every party not represented by an attorney must include his or
her contact information consisting of his or her address, e-mail address, and
telephone number on the first paper that person files in a case. If there is a change in
the contact information, that person promptly must file and serve a notice with the
new contact information. The failure to file promptly current contact information
may subject that person or party to appropriate sanctions, which may include
dismissal, default judgment, and costs.

E.D. Mich. Local Rule 11.2 (emphasis added).

      Robinson has failed to comply with this rule. He has not provided the Court

his current address, and he has not provided any other basis for the Court to contact

him. Nor has he responded to the Court’s show cause order or established any basis

to grant his petition to perpetuate testimony.

      Accordingly, for all of the reasons stated above, and all of the reasons stated

in the order to show cause, the Court (1) VACATES its order to show cause (ECF

No. 3) and (2) DENIES the petition without prejudice due to Robinson’s failure to

comply with the Court’s local rules and his failure to show an entitlement to relief.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: February 3, 2020




                                           2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
